Citation Nr: 0600329	
Decision Date: 01/06/06    Archive Date: 01/19/06

DOCKET NO.  04-23 202	)	DATE
	)
	)

On appeal from a decision certified by the 
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an initial compensable evaluation for removal 
of the prostate.  


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. McCain, Counsel


INTRODUCTION

The veteran had active military service from June 1956 to 
September 1958.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio. 

In the June 2003 rating decision, the RO granted service-
connection for residuals of bladder cancer and assigned a 100 
percent evaluation effective February 28, 2002, and a 40 
percent evaluation effective April 1, 2002.  Service 
connection was also established, in pertinent part, for 
removal of the prostate, assigned a noncompensable rating 
effective February 28, 2002.  

In March 2004, the appellant filed a notice of disagreement 
with the 40 percent evaluation assigned for residuals of 
bladder cancer and with the noncompensable evaluation 
assigned for removal of the prostate.  By a June 2004 rating 
decision, the appellant was assigned a temporary total 
convalescence rating for bladder cancer with urinary 
incontinence, postoperative, effective May 6, 2004 based on 
surgical or other treatment necessitating convalescence.  A 
60 percent evaluation was assigned from July 1, 2004.  The RO 
noted that the 60 percent evaluation was a full grant on 
appeal with respect to that issue, as 60 percent is the 
maximum schedular rating assignable under 38 C.F.R. § 4.115b, 
Diagnostic Code 7517.  

The issue of entitlement to an initial compensable 
evaluation for removal of prostate is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


REMAND

Subsequent to the issuance of a statement of the case (SOC) 
in May 2004, the RO received and associated with the 
veteran's claims folder a report of a relevant VA examination 
which had been conducted on June 22, 2004.  However, no 
supplemental statement of the case (SSOC) concerning the 
compensable rating claim on appeal was issued.  See, 38 
C.F.R. § 19.31(b)(1) (2005) (which stipulates that an SSOC 
will be furnished if the RO receives additional pertinent 
evidence after an SOC or most recent SSOC has been issued and 
before the appeal is certified to the Board and the appellate 
record is transferred to the Board).

Additionally, in February 2005, approximately two weeks after 
the veteran's case was transferred to the Board, the veteran 
submitted another copy of the June 22, 2004 VA examination 
report.  He did not include a waiver of RO consideration of 
this relevant additional evidence.  See, 38 C.F.R. 
§ 20.1304(c) (2005) (which stipulates that any pertinent 
evidence, submitted by the appellant or representative, that 
is accepted by the Board under the provisions of this 
section, or is submitted by the appellant or representative 
in response to § 20.903 of this part, as well as any such 
evidence referred to the Board by the agency of original 
jurisdiction under § 19.37(b) of this chapter, must be 
referred to the RO for review, unless this procedural right 
is waived by the appellant or representative, or unless the 
Board determines that the benefit(s) to which the evidence 
relates may be fully allowed on appeal without such 
referral).

In view of the foregoing, it does not appear that the RO has 
considered the June 22, 2004 VA examination report with 
regard to the compensable rating issue currently on appeal.  
Importantly, the report of the June 22, 2004 VA examination 
contains information pertinent to the service-connected 
removal of the veteran's prostate (including, for example, 
evidence of erectile difficulties, a lack of results 
following use of injections, and a lack of feeling in his 
penis).

Although the additional evidence received in February 2005 
was considered in a July 2004 rating decision, that rating 
decision did not address a rating to be assigned for the 
service-connected removal of the prostate.  Based on the 
foregoing, the Board concludes that a remand is warranted for 
the RO to consider the report of the June 22, 2004 VA 
examination, in conjunction with the record as a whole, to 
determine whether the assignment of an initial compensable 
rating is warranted for the service-connected removal of the 
prostate.  The appellant is entitled to a supplemental 
statement of the case that reflects consideration of the 
additional pertinent evidence after issuance of a statement 
of the case and before the appeal is certified to the Board 
and the appellate record is transferred to the Board.  38 
C.F.R. § 19.31(b)(1) (2005).  

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC) for action as follows:

The RO must readjudicate the issue on appeal 
with consideration of the additional evidence 
received since the most recent statement of 
the case.  The RO must consider the 
applicability of staged ratings.  Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).  If 
the benefit sought remains denied, issue a 
supplemental statement of the case to the 
appellant and his representative, that shows 
consideration of all additional pertinent 
evidence received since issuance of the May 
2004 statement of the case.  The appellant 
and his representative should be given an 
opportunity to respond.  Thereafter, the 
claim should be returned to the Board, as 
appropriate.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action unless 
otherwise notified.  VA will notify the appellant if further 
action is required on his part.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2005), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2005).




 
 
 
 

